SULLIVAN, J., dissenting: I disagree with the opinion of the majority that we lack jurisdiction to consider this appeal. The opinion is based upon the conclusion that “the judgment here involved less than all claims and all parties, and no special finding was entered as required by Rule 304(a).” It is my belief, however, that Rule 304(a) is not applicable and no special finding is required because it applies only where multiple parties and claims are involved in a single action (Salyers v. Board of Governors (1979), 69 Ill. App. 3d 356, 387 N.E.2d 1129), and the amended complaint and the counterclaim allege separate and distinct causes of action. Chicago Miniature Lamp Works, Inc. v. D’Amico (1979), 78 Ill. App. 3d 269, 397 N.E.2d 138, relied upon by the majority, is not supportive. It involved an appeal from the dismissal of portions of defendants’ counterclaim against plaintiff, and although this court held that it had no jurisdiction because the order was “neither final nor appealable” (78 Ill. App. 3d 269, 270, 397 N.E.2d 138, 139), it also stated that Rule 304(a) was applicable “where a plaintiff’s claims have been disposed of but a defendant’s counterclaim remains pending” (78 Ill. App. 3(1 269, 272, 397 N.E.2d 138, 140), and also in the converse situation where “the counterclaim has been dismissed and it is the plaintiff’s claim that remains” (78 Ill. App. 3d 269, 272, 397 N.E.2d 138, 140). Chicago Miniature Lamp Works, however, did not hold and is not authority for applying Rule 304(a), where, as here, separate causes of action were involved. It is clear that the order appealed from in Chicago Miniature Lamp Works was not appealable under either Rule 301 or 304 because it lacked finality, in that it did not terminate the rights of the plaintiff and defendant as to all or any part of the controversy between them. (See National Tea Co. v. Gaylord District Department Stores, Inc. (1981), 100 Ill. App. 3d 806, 427 N.E.2d 345.) In the instant case, however, plaintiffs’ judgment is final since it disposes of all of the rights of plaintiffs and defendants as to the controversy between them in the original action, there remaining only the cross-claim between defendants. (Cross-claims are specifically included in the term counterclaim under section 2 — 608 of the Code of Civil Procedure. (Ill. Rev. Stat. 1981, ch. 110, par. 2 — 608.)) In its counterclaim, Transamerica — while denying any agency existing between it and counterdefendants — sought a judgment from them in the amount of any judgment that might be entered for plaintiffs against it solely on the basis that under the doctrine of respondeat superior, it was liable as principal for the negligence of its agents. Thus, the purported cause of action set forth in the counterclaim was unrelated to and distinct from plaintiffs’ action and, in fact, could not possibly have come into being until such time as a judgment was entered for plaintiffs under the doctrine of respondeat superior. Rule 304(a) not being applicable, the order in question — having finality— was appealable under Rule 301, and since a timely notice of appeal was filed, we have jurisdiction to consider this appeal.